 
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE
SOLD OR OTHERWISE TRANSFERREDEXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH IS ACCEPTABLE TO THE
ISSUER.


MERRIMAN HOLDINGS, INC.


COMMON STOCK PURCHASE WARRANT


Warrant No. ___
______ Shares



Original Issue Date: April 21, 2011


THIS CERTIFIES THAT, FOR VALUE RECEIVED, [________________] or its registered
assigns (the "Holder") is entitled to purchase, on the terms and conditions
hereinafter set forth, at any time in whole or in part from and after the
Initial Exercise Date (as defined below), until 5:00 p.m., Eastern Time, on the
third anniversary of the Original Issue Date, or if such date is not a day on
which the Company (as hereinafter defined) is open for business, then the next
succeeding day on which the Company is open for business (such date is the
"Expiration Date"), but not thereafter, provided that, if Stockholder Approval
is never obtained, this warrant shall never be exercisable, [_____________]
Thousand (______,000) shares of the Common Stock, $0.0001 par value per share
(the "Common Stock"), of MERRIMAN HOLDINGS, INC., a Delaware corporation (the
"Company"), at $1.955 per share (the "Exercise Price"), such number of shares
and Exercise Price being subject to adjustment upon the occurrence of the
contingencies set forth in this Warrant. Each share of Common Stock as to which
this Warrant is exercisable is a "Warrant Share" and all such shares are
collectively referred to as the "Warrant Shares." 


Section 1.
Definitions.


(a) "Convertible Preferred Stock" shall mean the Convertible Preferred Stock
convertible into shares of Common Stock issued pursuant to the terms of the
Stock Purchase Agreement.


(b) “Effective Date" shall mean the date on which the Warrant shall be deemed to
have been exercised.

 
 

--------------------------------------------------------------------------------

 
 
(c)  “Initial Exercise Date” shall mean the date upon which this Warrant
receives Stockholder Approval.


(d) "Initial Issuance Date" shall mean the date first written above.


(e)  “Stockholder Approval” means that this Warrant is approved and ratified by
the stockholders of the Company, in accordance with the Company’s Certificate of
Incorporation, Bylaws, applicable law and Nasdaq Listing Rules.


(f) "Stock Purchase Agreement" shall mean the Convertible Preferred Stock
Purchase Agreement by and among the Company and the purchasers set forth on
Schedule A thereto, dated August 27, 2009.


Section 2.  Exercise of Warrant; Conversion of Warrant.


(a) This Warrant may, at the option of the Holder, be exercised in whole or in
part from time to time, on or before 5:00 p.m., Eastern Time, on the Expiration
Date, by delivery to the Company at its principal office (i) a written notice of
such Holder's election to exercise this Warrant (the "Exercise Notice"), which
notice may be in the form of the Notice of Exercise attached hereto, properly
executed and completed by the Holder or an authorized officer thereof, (ii) a
check or other funds (the "Funds") payable to the order of the Company, in an
amount equal to the product of the Exercise Price multiplied by the number of
Warrant Shares specified in the Exercise Notice, and (iii) this Warrant (the
items specified in (i), (ii), and (iii) are collectively the "Exercise
Materials"); provided, however, that if this Warrant is not exercised in whole
immediately prior to the consummation by the Company of a Change in Control
Event (as defined in the Certificate of Designation designating the rights of
the holders of the Convertible Preferred Stock), then immediately following the
consummation by the Company of such Change in Control Event, this Warrant will
not be exercisable and shall be null and void for all purposes.


(b) As promptly as practicable, and in any event within five (5) business days
after the later of (i) its receipt of the Exercise Materials and (ii) the
clearing of the Funds, the Company shall execute or cause to be executed and
delivered to the Holder a certificate or certificates representing the number of
Warrant Shares specified in the Exercise Notice, together with cash in lieu of
any fraction of a share. The stock certificate or certificates shall be
registered in the name of the Holder or such other name or names as shall be
designated in the Exercise Notice. The Effective Date and the date the person in
whose name any certificate evidencing the Common Stock issued upon the exercise
hereof is issued shall be deemed to have become the holder of record of such
shares, shall be the date the Company receives the Exercise Materials,
irrespective of the date of delivery of a certificate or certificates evidencing
the Common Stock issued upon the exercise or conversion hereof, provided,
however, that if the Exercise Materials are received by the Company on a date on
which the stock transfer books of the Company are closed, the Effective Date
shall be the next succeeding date on which the stock transfer books are open. If
this Warrant shall have been exercised only in part, then, unless this Warrant
has expired, the Company shall, at its expense, at the time of delivery of such
certificates, deliver to the Warrantholder a new Warrant representing the right
to purchase the number of shares with respect to which this Warrant shall not
then have been exercised. In the event that this Warrant is exercised, in whole
in connection with a Change in Control Event, the Effective Date shall be the
date of the consummation by the Company of such Change in Control Event. All
shares of Common Stock issued upon the exercise or conversion of this Warrant
will, upon issuance, be fully paid and non-assessable and free from all taxes,
liens, and charges with respect thereto.

 
2

--------------------------------------------------------------------------------

 
 
Section 3.
Cashless Exercise.  In lieu of exercising this Warrant pursuant to Section 2(a),
the Holder may elect to receive, without payment by the Holder of any additional
consideration, shares of Common Stock equal to the value of this Warrant (or the
portion thereof being cancelled) by surrender of this Warrant at the principal
office of the Company together with an Exercise Notice, in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:


Y (A - B)
X=
A


Where:
X = The number of shares of Common Stock to be issued to the
Holder pursuant to this cashless exercise;


Y = The number of Warrant Shares in respect of which the cashless exercise
election is made;


A = The fair market value of one (1) share of Common Stock at the time the
cashless exercise election is made; and


B = The Exercise Price (as adjusted to the date of the cashless exercise)


For purposes of this Section 3, the fair market value of one (1) share of Common
Stock as of a particular date shall be determined as follows: (i) if listed or
quoted for trading on a securities market or exchange, the value shall be deemed
to be the average closing price of the securities on such exchange over the
thirty (30) day period ending three (3) days prior to the cashless exercise
election; (ii) if traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
thirty (30) day period ending three (3) days prior to the cashless exercise
election; and (iii) if there is no active public market, the value shall be the
fair market value thereof, as jointly determined in good faith by the Holder and
the Company's Board of Directors. If the Holder and the Company's Board of
Directors are unable to reach such a determination, the Holder and the Company's
Board of Directors shall jointly select an appraiser, who is experienced in such
matters. The decision of such appraiser shall be final and conclusive, and the
cost of such appraiser shall be borne equally by the Holder and the Company.

 
3

--------------------------------------------------------------------------------

 
 
Section 4.
Adjustments to Warrant Shares. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 4.


(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide its Common Stock, by
split-up or otherwise, or combine its Common Stock, or issue additional shares
of its Common Stock as a dividend, the number of Warrant Shares issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination. Appropriate adjustments shall also be made to the
Exercise Price, but the aggregate Exercise Price payable for the total number of
Warrant Shares purchasable under this Warrant (as adjusted) shall remain the
same. Any adjustment under this Section 4(a) shall become effective at the close
of business on the date the subdivision or combination becomes effective, or as
of the record date of such dividend, or in the event that no record date is
fixed, upon the making of such dividend.


(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the Common Stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 4(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the Exercise Price payable
hereunder, provided the aggregate Exercise Price shall remain the same.


(c) Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 
4

--------------------------------------------------------------------------------

 
 
(d) Warrant Shares.  The Company covenants and agrees that all Warrant Shares
which may be issued will, upon issuance, be validly issued, fully paid, and
non-assessable. The Company further covenants and agrees that the Company will
at all times have authorized and reserved, free from preemptive rights, a
sufficient number of shares of its Common Stock to provide for the exercise of
this Warrant in full.


Section 5.
Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
Section 4, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price,
describing the transactions giving rise to such adjustments and showing in
detail the facts upon which such adjustment is based. When any such adjustment
is required to be made, the Company will promptly, but in any event no later
than ten (10) days after said adjustment, notify the Holder of the event giving
rise to such adjustment and deliver a copy of each such certificate to the
Holder.


Section 6.
Registration Rights. The Holder shall be entitled to registration rights with
respect to the Warrant Shares as set forth below.


(a)           If the Company shall determine to register any of its securities
either for its own account or the account of a security holder or holders, other
than a registration relating solely to employee benefit plans, a registration
relating to the offer and sale of debt securities, a registration relating to a
corporate reorganization or other Rule 145 transaction, or a registration on any
registration form that does not permit secondary sales, the Company will:
 
(i)           promptly give written notice of the proposed registration to all
Holders; and
 
(ii)           use its commercially reasonable efforts to include in such
registration (and any related qualification under blue sky laws or other
compliance), except as set forth in Section 6(b) and 6(c) below, and in any
underwriting involved therein, all of such registrable securities as are
specified in a written request or requests made by any Holder or Holders
received by the Company within ten (10) days after such written notice from the
Company is mailed or delivered.  Such written request may specify all or a part
of a Holder’s registrable securities.
 
(b)           Underwriting.  If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 6(a)(i).  In such event, the right of any Holder to
registration pursuant to this Section 6 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
registrable securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other selling stockholders of securities of
the Company with registration rights to participate therein distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Volume Limitation.   Notwithstanding any other provision of this
Section 6, if the underwriters advise the Company that marketing factors require
a limitation on the number of shares to be underwritten, the number of
securities that may be so included shall be allocated as follows: (i) first, to
the Company, which the Company may allocate, at its discretion, for its own
account, or for the account of other holders or employees of the Company; (ii)
second, among all holders of registration rights requesting to include
securities in such registration statement based on the pro rata percentage of
registrable securities held by such holders, assuming conversion or exercise.
 
Section 7.
No Stockholder Rights. This Warrant shall not entitle Holder to any voting
rights or other rights as a stockholder of the Company.


Section 8.
Transfer of Securities.


(a) This Warrant and the Warrant Shares and any shares of capital stock received
in respect thereof, whether by reason of a stock split or share reclassification
thereof, a stock dividend thereon, or otherwise, shall not be transferable
except upon compliance with the provisions of the Securities Act of 1933, as
amended (the "Securities Act"), and applicable state securities laws with
respect to the transfer of such securities. The Holder, by acceptance of this
Warrant, agrees to be bound by the provisions this Section 8 hereof and to
indemnify and hold harmless the Company against any loss or liability arising
from the disposition of this Warrant or the Warrant Shares issuable upon
exercise hereof or any interest in either thereof in violation of the provisions
of this Warrant.


(b) Each certificate for the Warrant Shares and any shares of capital stock
received in respect thereof, whether by reason of a stock split or share
reclassification thereof, a stock dividend thereon, or otherwise, and each
certificate for any such securities issued to subsequent transferees of any such
certificate shall (unless otherwise permitted by the provisions hereof) be
stamped or otherwise imprinted with a legend in substantially the following
form:
 
“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, SUCH
REGISTRATION AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH IS ACCEPTABLE TO THE ISSUER.”
 
 
6

--------------------------------------------------------------------------------

 
 
Section 9.
Replacement of Warrant. If this Warrant is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation hereof, or in lieu of and substitution for this Warrant, a
new warrant (the "New Warrant"), but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.


Section 10.
Miscellaneous.  


(a) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company and the Holder.


(b) Except as otherwise provided herein, this Warrant and all rights hereunder
are transferable by the registered holder hereof in person or by duly authorized
attorney on the books of the Company upon surrender of this Warrant, properly
endorsed, to the Company. The Company may deem and treat the registered holder
of this Warrant at any time as the absolute owner hereof for all purposes and
shall not be affected by any notice to the contrary.


(c) Notwithstanding any provision herein to the contrary, the Holder may not
exercise, sell, transfer, or otherwise assign this Warrant unless the Company is
provided with an opinion of counsel satisfactory in form and substance to the
Company, to the effect that such exercise, sale, transfer, or assignment would
not violate the Securities Act or applicable state securities laws.


(d) All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Merriman Holdings, Inc., 600
California Street, 9th Floor, San Francisco, California 94108, Attention: Chief
Financial Officer, telecopier: (415) 415-248-5690, (ii) if to the Holder to: the
address and telecopier number indicated on the signature pages to the Stock
Purchase Agreement.

 
7

--------------------------------------------------------------------------------

 
 
(e) This Warrant shall be governed by and construed in accordance with the laws
of the State of California without regard to principles of conflicts of laws.
Any action brought by either party against the other concerning the transactions
contemplated by this Warrant shall be brought only in the state courts of State
of California located in the city and county of San Francisco or in the federal
courts located in the city and county of San Francisco, California. The parties
and the individuals executing this Warrant and other agreements referred to
herein or delivered in connection herewith on behalf of the Company agree to
submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.


(f) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.


(g) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


[The remainder of this page intentionally left blank]

 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
TO
MERRIMAN HOLDINGS, INC.


COMMON STOCK PURCHASE WARRANT


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
name by its duly authorized officers under seal, and to be dated as of the date
first above written.



 
MERRIMAN HOLDINGS, INC.
       
By:
     
Name:
   
Title:  



[Signature Page to Merriman Holdings, Inc. Common Stock Purchase Warrant]
 
 
9

--------------------------------------------------------------------------------

 
 
ASSIGNMENT


(To be Executed by the Holder to effect a transfer of the foregoing Warrant)


FOR VALUE RECEIVED, the undersigned hereby sells, and assigns and transfers unto
______________________ the foregoing Warrant and the rights represented thereto
to purchase shares of Common Stock, par value $0.0001 per share, of MERRIMAN
HOLDINGS, INC. in accordance with terms and conditions thereof, and does hereby
irrevocably constitute and appoint ________________ Attorney to transfer the
said Warrant on the books of the Company, with full power of substitution.



 
Holder:
                     
Address
     
Dated: __________________, 20__
     
In the presence of:
       

 
 
10

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


[To be signed only upon exercise of Warrant]


To:
MERRIMAN HOLDINGS, INC.


The undersigned Holder of the attached Warrant hereby irrevocably elects to
exercise the Warrant for, and to purchase thereunder, _________ shares of Common
Stock, par value $0.0001 per share, of MERRIMAN HOLDINGS, INC., issuable upon
exercise of said Warrant and hereby surrenders said Warrant.


The undersigned herewith requests that the certificates for such shares be
issued in the name of, and delivered to the undersigned, whose address is
________________________________.


If electronic book entry transfer, complete the following:


Account Number:  ____________________________


Transaction Code Number: _____________________


Dated: ___________________



 
Holder:
                     
By:
     
Name:
   
Title:



NOTICE


The signature above must correspond to the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.
 
 
11

--------------------------------------------------------------------------------

 